Case 21-40009-JMM   Doc 22    Filed 01/22/21 Entered 01/22/21 15:09:02   Desc Main
                             Document      Page 1 of 6
Case 21-40009-JMM   Doc 22    Filed 01/22/21 Entered 01/22/21 15:09:02   Desc Main
                             Document      Page 2 of 6
Case 21-40009-JMM   Doc 22    Filed 01/22/21 Entered 01/22/21 15:09:02   Desc Main
                             Document      Page 3 of 6
Case 21-40009-JMM   Doc 22    Filed 01/22/21 Entered 01/22/21 15:09:02   Desc Main
                             Document      Page 4 of 6
Case 21-40009-JMM   Doc 22    Filed 01/22/21 Entered 01/22/21 15:09:02   Desc Main
                             Document      Page 5 of 6
Case 21-40009-JMM   Doc 22    Filed 01/22/21 Entered 01/22/21 15:09:02   Desc Main
                             Document      Page 6 of 6
